Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claims 1-13, 17-26 are pending.
Claims 1-9 have been examined.
Claims 10-13 and 17-26 are withdrawn from consideration as drawn to a non-elected invention.
Claims 14-16 have been cancelled in the amendment filed 7/25/2022.
New claims 24-26 have been added in the amendment filed 7/25/2022.
No amendments have been made to the examined claims in response to the first office action on the merits dated 4/25/2022. 

Election/Restrictions
 Claims 10-13 and 17-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly submitted claims 24-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Claims 24-25 are directed to a composition that is patentably distinct from that elected in response to the restriction/election of species requirement dated 2/18/2022.  Claim 26 is directed to a method of using a composition that is a non elected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Pengxiang Wang et al. “The N-allyl substituted effect on wormlike micelles and salt tolerance of a C22-tailed cationic surfactant”;  Soft Matter, 2017, 13, 7425-7432; (Wang).
Claim Interpretation:
Applicant elected to prosecute the compound having the general structure (II) set forth in claim 7, which fully encompasses all of claims 1-6 and Applicant’s elected species.  This compound is N-erucylamidopropyl-N,N-dimethyl-N-allyl-ammonium bromide.
Claims 1-9:
Wang fully anticipates the composition by reciting N-erucylamidopropyl-N,N-dimethyl-N-allyl-ammonium bromide in the abstract.
Regarding claim 9: In a composition of matter claim, it is the composition that control patentability not the method by which the composition is made. 

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to non-elected species and inventions. 

Conclusion
The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure. 
1) Chu et al. “Wormlike Micelles and Solution Properties of a C-22 tailed Amidosulfobetaine Surfactant” Langmuir 2010, 26(11), 7783-7791 teaches C-22 tailed cationic surfactants.
2. US Patent No. 6,762,154 teaches viscoelastic surfactants for fracturing comprising erucyl bis(2-hydroxyethyl) methyl ammonium chloride; erucyl trimethyl ammonium chloride

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674